Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the combination features in each of the independent claims was not found in the prior art. The Prior art includes arrays of processing elements with serial connections between processing element and connection between adjacent and non-adjacent processing elements with the transfer for data between processing elements. However the combination of features in claim 1 was not found in the prior art including: 
A processing device comprising: an array of processing elements, each processing element including an arithmetic logic unit to perform an operation and an output selector; interconnections among the array of processing elements to provide direct communication among neighboring processing elements of the array of processing elements wherein: a processing element of the array of processing elements is connected to a first neighbor processing element that is immediately adjacent the processing element, wherein a first output selector of the first neighbor processing element is connected to an input of the processing element; and the processing element is further connected to a second neighbor processing element that is immediately adjacent the first neighbor processing element, wherein a second output selector of the second neighbor processing element is connected to the input of the processing element; and wherein a register of the processing element is settable to set the first output selector or the second output selector to provide a respective output to the input of the processing element.
	The variations of the combination of features claim 1 included in the other independent claims also were not found in the prior art.  Claims that depend from one of the independent claims include a corresponding combination of features and are allowable for the same reason.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC COLEMAN whose telephone number is (571)272-4163.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AIMEE J LI can be reached on 2-4169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  


ERIC . COLEMAN
Primary Examiner
Art Unit 2183



EC
/ERIC COLEMAN/Primary Examiner, Art Unit 2183